Citation Nr: 1003695	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-28 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic lower 
gastrointestinal disorder, claimed as irritable bowel 
syndrome (IBS) and diverticulosis, to include as secondary to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to 
August 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
Veteran's claim of entitlement to service connection for a 
chronic lower gastrointestinal disorder, claimed as IBS and 
diverticulosis, to include as secondary to his service-
connected disabilities.

For the reasons that will be further discussed below, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant and his representative if further action is 
required on their part.


REMAND

The Veteran claims entitlement to service connection for a 
chronic lower gastrointestinal disorder, which he claims to 
be IBS.  He is presently service-connected for post-traumatic 
stress disorder (PTSD), currently rated 100 percent 
disabling; status post urinary tract infection/prostatitis, 
currently rated 60 percent disabling; hemorrhoids, currently 
rated 10 percent disabling; and hypertension, currently rated 
as noncompensably disabling.  He is also in receipt of 
special month compensation at the housebound rate.  He claims 
that IBS had its onset during his period of active duty, or 
is otherwise secondarily related to his service-connected 
disabilities as being a complication of the medications 
prescribed to him to treat these diseases and disorders.  

Private medical records dated up to October 2006 that are 
presently associated with the Veteran's claims file include 
current diagnoses of IBS and the report of an August 2004 
colonoscopy, whose findings produced a diagnosis of sigmoid 
diverticulosis.  No opinion as to their etiology or 
relationship, if any, to his period of military service was 
presented.  The Board notes, however, that some medical 
treatises reviewed in its online medical research indicate 
that emotional stress can play a role in the development of 
colonic diverticula associated with diverticulosis.  

The Veteran contends, via an April 2005 letter from his 
spouse, that onset of his IBS began in service in 1978, at 
roughly the same time as his hemorrhoids.  Review of the 
evidence indicates that his service treatment records are 
incomplete and that no additional service treatment records 
are obtainable.  Those available records reflect that the 
Veteran was treated for hemorrhoids in service, but otherwise 
there are no other records, including entrance and separation 
examination reports, associated with his service treatment 
records that would provide any insight as to the state of his 
lower gastrointestinal tract during active duty.  The Board 
notes that in cases where a veteran's service treatment 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  In this regard, in a September 2009 brief, 
the Veteran's representative has requested that he be 
provided with a VA medical examination so that a nexus 
opinion may be obtained that addresses the relationship, if 
any, between his IBS/diverticulosis and military service.

When determining whether or not a VA examination is necessary 
to satisfy the duty to assist, the Board must consider the 
four elements set forth by the United States Court of Appeals 
for Veterans Claims (Court) in its decision in McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The Court in McLendon 
held that a VA examination must be provided when there is:  
(1) competent evidence of current disability or recurrent 
symptoms; (2) establishment of an in-service event, injury, 
or disease; (3) an indication that the current disability may 
be associated with the in-service event; (4) insufficient 
competent medical evidence to decide the claim.   

In the present case, the Board finds that all of the elements 
in the McLendon test have been met: the clinical evidence 
clearly establishes a diagnosis of chronic IBS and sigmoid 
diverticulosis; a chronic lower gastrointestinal disorder 
(i.e., hemorrhoids) and PTSD have been demonstrated to have 
been incurred in service, for which the Veteran now receives 
VA compensation; and the Board's online medical research 
indicates that emotional stress can play a causative or 
contributory role in the development of diverticulosis.  
While this online research has limited probative value in 
supporting the Veteran's claim as it is not specific to the 
particulars of his individual case, it certainly provides a 
sufficient basis to indicate that his IBS and diverticulosis 
may be associated with an in-service event (i.e., emotional 
stress associated with his service-connected PTSD).  However, 
at the present moment there is no objective medical opinion 
specifically addressing the relationship, if any, between the 
Veteran's service and/or service-connected disabilities and 
his IBS/diverticulosis.  This leads to the final element of 
the McLendon test: insufficient competent medical evidence to 
decide the claim.  In view of the foregoing discussion and 
the deficits in the clinical record, the Board concludes that 
further development of the evidence is warranted.  The case 
is therefore remanded for a VA medical examination and nexus 
opinion, pursuant to its duty to assist the claimant.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  After obtaining the necessary waivers, 
the RO should obtain copies of the 
Veteran's medical records for all VA and 
private treatment pertaining to his lower 
gastrointestinal tract and/or IBS and 
diverticulosis, from October 2006 to the 
present.  All efforts to obtain these 
records should be fully documented.

2.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for an appropriate VA examination 
addressing the current state of his IBS 
and diverticulosis and the etiology of 
these diseases in relation to his military 
service and his service-connected 
disabilities.  The examiner should provide 
opinions addressing the following 
questions:

(a.)  Is at least as likely as not that 
the Veteran's IBS and/or diverticulosis 
had its onset during his period of 
active duty, in light of the clinical 
evidence showing onset of hemorrhoids 
(a chronic disorder that similarly 
affects the lower gastrointestinal 
tract) in service?

(b.)  Is at least as likely as not that 
the Veteran's IBS and/or diverticulosis 
is secondarily related to his service-
connected hemorrhoids?

(c.)   Is at least as likely as not 
that the Veteran's IBS and/or 
diverticulosis was caused or otherwise 
aggravated by emotional stress 
associated with the Veteran's service-
connected psychiatric disorder (i.e., 
PTSD)?

(d.)  Is at least as likely as not that 
the Veteran's IBS and/or diverticulosis 
was caused or aggravated by his use of 
medications prescribed to treat the 
following service-connected 
disabilities: 

*	PTSD
*	status post urinary tract 
infection/prostatitis
*	hemorrhoids
*	hypertension

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, reconciling any 
conflicting medical opinions rendered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least 


as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  The RO should clearly state in the 
examination notification letter sent to 
the Veteran that he is legally obligated 
to report for this examination, pursuant 
to 38 C.F.R. § 3.655 (2009).

4.  The RO should then readjudicate the 
Veteran's claim for service connection for 
a chronic lower gastrointestinal disorder, 
claimed as IBS and diverticulosis, to 
include as secondary to his service-
connected disabilities.  If the claim 
remains denied, a supplemental statement 
of the case should be furnished to the 
Veteran and his representative.  After 
being provided with an opportunity to 
respond, the case should be returned to 
the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

